                 Case 2:18-cr-00127-WBS Document 20 Filed 12/02/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00127-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   ADEDAYO AGBAYEWA,                                    DATE: December 14, 2020
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate:

20          1.       By previous order, this matter was set for a status conference to establish dates related to

21 sentencing on December 14, 2020, following the defendant’s prior guilty plea.

22          2.       By this stipulation, the parties now move to continue the status conference as to setting

23 sentencing dates until December 6, 2021.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25          The parties agree and stipulate that this continuance will provide both parties additional time to

26 prepare for sentencing by, inter alia, researching issues pertinent to making a recommendation to the
27 Court for a proposed sentence. Certain related matters will likely be concluded and/or public by that

28 point, enabling the parties in this matter to set a sentencing schedule that will allow for provision of all

       STIP. TO CONTINUE SENTENCING SETTING                1
30
              Case 2:18-cr-00127-WBS Document 20 Filed 12/02/20 Page 2 of 2


 1 pertinent information to the Court.

 2          IT IS SO STIPULATED.

 3

 4
     Dated: December 1, 2020                          MCGREGOR W. SCOTT
 5                                                    United States Attorney
 6
                                                      /s/ CHRISTINA McCALL
 7                                                    CHRISTINA McCALL
                                                      Assistant United States Attorney
 8

 9
     Dated: December 1, 2020                          /s/ PETER KMETO
10                                                    PETER KMETO
11                                                    Counsel for Defendant
                                                      ADEDAYO AGBAYEWA
12

13

14
                                         FINDINGS AND ORDER
15
            UPON the stipulation of the two parties IT IS ORDERED that the HEARING FOR SETTING
16
     JUDGMENT AND SENTENCING in the above entitled matter be continued to December 6, 2021 at
17
     9:00 a.m., as set forth above.
18

19
     Dated: December 1, 2020
20
21

22

23

24

25

26
27

28

      STIP. TO CONTINUE SENTENCING SETTING        2
30
